Exhibit 10.9
Note: November 25, 2014
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE 'SECURITIES ACT'), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.
10% CONVERTIBLE PROMISSORY NOTE
OF
MEDICAN ENTERPRISES, INC.
Issuance Date: November 25, 2014
Total Face Value of Note: $220,000
Original Issue Discount: $20,000
          This Note is a duly authorized Convertible Promissory Note of Medican
Enterprises, Inc., a corporation duly organized and existing under the laws of
the State of Nevada (the 'Company'), designated as the Company's 10% Convertible
Promissory Note due November 25, 2015 ('Maturity Date') in the principal amount
of $220,000 (the 'Note').
          For Value Received, the Company hereby promises to pay to the order of
Tangiers Investment Group, LLC or its registered assigns or
successors-in-interest ('Holder') the principal sum of up to $220,000 and to pay
'guaranteed' interest on the principal balance hereof (which principal balance
shall be increased by the Holder's payment of additional consideration as set
forth herein and which increase shall also include the prorated amount of the
original issue discount in connection with Holders payment of additional
consideration) at the rate of 10%, all of which 'guaranteed' interest shall be
deemed earned as of the date of each such payment of additional consideration by
the Holder on the Maturity Date, to the extent such principal amount and
'guaranteed' interest have been repaid or converted into the Company's Common
Stock, $0.001 par value per share (the 'Common Stock'), in accordance with the
terms hereof.
          The initial purchase price will be $82,500 of consideration upon
execution of the Note Purchase Agreement and all supporting documentation. The
sum of $75,000 shall be remitted and delivered to the Company, and $7,500 shall
be retained by the Purchaser through an original issue discount for due
diligence and legal bills related to this transaction. The Holder reserves the
 
$220,000 Convertible Note
Medican Enterprises, Inc.
Tangiers Investment Group, LLC

1

 

--------------------------------------------------------------------------------

 
right to pay additional consideration at any time and in any amount it desires,
up to the total face value of this Note, at its sole discretion within 180 days
of execution of this Note. The principal sum (including the prorated amount of
the original issue discount) owed by the Company shall be prorated to the amount
of consideration paid by the Holder and only the consideration received by the
Company, plus prorated 'guaranteed' interest and other fees and prorated
original issue discount, shall be deemed owed by the Company. The original issue
discount is set at 10% of any consideration paid. The Company is not responsible
to repay any unfunded portion of this Note.
          In addition to the 'guaranteed' interest referenced above, and in the
Event of Default pursuant to Section 2(e), additional interest will accrue from
the date of the Event of Default at the rate equal to the lower of 20% per annum
or the highest rate permitted by law (the 'Default Rate').
          This Note may be prepaid according to the following schedule: Between
1 and 180 days from the date of execution, this Note may be prepaid for 135% of
face value plus accrued interest. After 180 days from the date of execution
until the Due Date, this Note may not be prepaid without written consent from
the Holder. Whenever any amount expressed to be due by the terms of this Note is
due on any day which is not a Business Day (as defined below), the same shall
instead be due on the next succeeding day which is a Business Day,
          For purposes hereof the following terms shall have the meanings
ascribed to them below:
          'Business Day' shall mean any day other than a Saturday, Sunday or a
day on which commercial banks in the City of New York are authorized or required
by law or executive order to remain closed.
          'Conversion Price' shall be equal to 58% of the lowest trading price
of the Company's common stock during the 10 consecutive trading days prior to
the date on which Holder elects to convert all or part of the Note. If the
Company is placed on 'chilled' status with the Depository Trust Company ('DTC'),
the discount shall be increased by 10% until such chill is remedied. If the
Company is not Deposits and Withdrawal at Custodian ('DWAC') eligible through
their Transfer Agent and the Depository Trust Company's ('DTC') Fast Automated
Securities Transfer ('FAST') system, the discount will be increased by 5%. In
the case of both, the discount shall be a cumulative 15%.
          'Principal Amount' shall refer to the sum of (i) the original
principal amount of this Note (including the prorated amount of the original
issue discount), (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing under the Note but not previously paid or added to the
Principal Amount.
           'Trading Day' shall mean a day on which there is trading on the
Principal Market.
          'Underlying Shares' means the shares of common stock into which the
Note is convertible (including interest or principal payments in common stock as
set forth herein) in accordance with the terms hereof.
 
$220,000 Convertible Note
Medican Enterprises, Inc.
Tangiers Investment Group, LLC

2

 

--------------------------------------------------------------------------------

 
          The following terms and conditions shall apply to this Note:
Section 1.00 Conversion.
                    (a) Conversion Right. Subject to the terms hereof and
restrictions and limitations contained herein, the Holder shall have the right,
at the Holder's option, at any time to convert the outstanding Principal Amount
and interest under this Note in whole or in part.
                    (b) The date of any Conversion Notice hereunder and any
Payment Date shall be referred to herein as the 'Conversion Date'.
                              (i) Stock Certificates or DWAC. The Company will
deliver to the Holder, or Holder's authorized designee, no later than 3 Trading
Days after the Conversion Date, a certificate or certificates representing the
number of shares of Common Stock being acquired upon the conversion of this
Note. The certificate(s) shall be free of restrictive legends and trading
restrictions as long as a corresponding legal opinion is supplied by a licensed
attorney, which authorizes the removal of the restricted legend. The Holder
shall be responsible to obtain its own legal opinion and will bear any costs
associated with the legal opinion. The legal opinion must be approved by the
Company's transfer agent. In lieu of delivering physical certificates
representing the shares of Common Stock issuable upon conversion of this Note,
provided the Company's transfer agent is participating in the Depository Trust
Company ('DTC') Fast Automated Securities Transfer ('FAST') program, upon
request of the Holder, the Company shall use commercially reasonable efforts to
cause its transfer agent to electronically transmit such shares issuable upon
conversion to the Holder (or its designee), by crediting the account of the
Holder's (or such designee's) prime broker with DTC through its Deposits and
Withdrawal at Custodian ('DWAC') program (provided that the same time periods
herein as for stock certificates shall apply).
                               (ii) Charges, Expenses. Issuance of Common Stock
to Holder, or any of its assignees, upon the conversion of this Note shall be
made without charge to the Holder for any issuance fee, transfer tax,
postage/mailing charge or any other expense with respect to the issuance of such
Common Stock. Company shall pay all Transfer Agent fees incurred from the
issuance of the Common stock to Holder and acknowledges that this is a material
obligation of this Note.
If the Company fails to deliver to the Holder such certificate or certificates
(or shares through DTC) pursuant to this Section (free of any restrictions on
transfer or legends) prior to 3 Trading Days after the Conversion Date, the
Company shall pay to the Holder as liquidated damages an amount equal to $1,000
per day, until such certificate or certificates are delivered. The Company
acknowledges that it would be extremely difficult or impracticable to determine
the Holder's actual damages and costs resulting from a failure to deliver the
Common Stock and the inclusion herein of any such additional amounts are the
agreed upon liquidated damages representing a reasonable estimate of those
damages and costs. Such liquidated damages will be automatically added to the
Principal Amount of the Note.
                    (c) Reservation and Issuance of Underlying Securities. The
Company covenants that it will at all times reserve and keep available out of
its authorized and unissued Common
 
$220,000 Convertible Note
Medican Enterprises, Inc.
Tangiers Investment Group, LLC

3

 

--------------------------------------------------------------------------------

 
Stock solely for the purpose of issuance upon conversion of this Note (and
repayments in Common Stock), free from preemptive rights or any other actual
contingent purchase rights of persons other than the Holder, not less than four
times the number of shares of Common Stock as shall be issuable (taking into
account the adjustments under this Section 1 but without regard to any ownership
limitations contained herein) upon the conversion of this Note to Common Stock
(the 'Required Reserve'). These shares shall be reserved in proportion with the
consideration actually received by the Company and the total sharers reserved
will be increased with future payments of consideration by Holder to ensure the
Required Reserve is met. The Company covenants that all shares of Common Stock
that shall be issuable will, upon issue, be duly authorized, validly issued,
fully-paid, non-assessable and freely-tradable. If the amount of shares on
reserve at the Transfer Agent for this Note in Holder's name shall drop below
the Required Reserve, the Company will, within two (2) business days of written
notification from Holder, instruct the Transfer Agent to increase the number of
shares so that the Required Reserve is met. The Company agrees that this is a
material term of this Note and any breach of this will result in a default of
the Note.
                     (d) Conversion Limitation. The Holder will not submit a
conversion to the Company that would result in the Holder owning more than 9.99%
of the then total outstanding shares of the Company ('Restricted Ownership
Percentage').
Section 2.00 Defaults and Remedies.
                     (e) Events of Default. An 'Event of Default' is: (i) a
default in payment of any amount due hereunder which default continues for more
than 5 business days after the due date; (ii) a default in the timely issuance
of underlying shares upon and in accordance with terms hereof, which default
continues for 3 Business Days after the Company has failed to issue shares or
deliver stock certificates within the 3rd day following the Conversion Date;
(iii) failure by the Company for 3 days after notice has been received by the
Company to comply with any material provision of the Note Purchase Agreement;
(iv) failure of the Company to remain compliant with DTC, thus incurring a
'chilled' status with DTC; (v) if the Company is subject to any Bankruptcy
Event; (vi) any failure of the Company to satisfy its 'filing' obligations under
the rules and guidelines issued by OTC Markets News Service, OTC Markets.com and
their affiliates; (vii) any failure of the Company to provide the Holder with
information related to the corporate structure including, but not limited to,
the number of authorized and outstanding shares, public float, etc. within 1 day
of request by Holder; (viii) failure to have sufficient number of authorized but
unissued shares of the Company's Common Stock available for any conversion; (ix)
failure of Company's Common Stock to maintain a bid price in its trading market
which occurs for at least 3 consecutive Trading Days; (x) any delisting for any
reason; (xi) failure by Company to pay any of its Transfer Agent fees or to
maintain a Transfer Agent of record; (xii) any trading suspension imposed by the
Securities and Exchange Commission under Sections 12(j) or 12(k) of the 1934
Act; (xiii) any breach of Section 1.00 (c); or (xiv) any default after any cure
period under, or acceleration prior to maturity of, any mortgage, indenture or
instrument under which there may be issued or by which there may be secured or
evidenced any indebtedness for money borrowed by the Company in excess of
$50,000 or for money borrowed the repayment of which is guaranteed by the
Company in excess of $50,000, whether such indebtedness or guarantee now exists
or shall be created hereafter.
 
$220,000 Convertible Note
Medican Enterprises, Inc.
Tangiers Investment Group, LLC

4

 

--------------------------------------------------------------------------------

 
          Remedies. If an Event of Default occurs and is continuing with respect
to the Note, the Holder may declare all of the then outstanding Principal Amount
of this Note, including any interest due thereon, to be due and payable
immediately without further action or notice. In the event of such acceleration,
the amount due and owing to the Holder shall be increased to 150% of the
outstanding Principal Amount of the Note held by the Holder plus all accrued and
unpaid interest, fees, and liquidated damages, if any. Additionally, this Note
shall accrue interest on any unpaid principal from and after the occurrence and
during the continuance of an Event of Default at a rate of 20%. Finally, the
Note will accrue liquidated damages of $1,000 per day from and after the
occurrence and during the continuance of an Event of Default. The Company
acknowledges that it would be extremely difficult or impracticable to determine
the Holder's actual damages and costs resulting from an Event of Default and any
such additional amounts are the agreed upon liquidated damages representing a
reasonable estimate of those damages and costs. The remedies under this Note
shall be cumulative and automatically added to the principal value of the Note.
Section 3.00 General.
                    (f) Payment of Expenses. The Company agrees to pay all
reasonable charges and expenses, including attorneys' fees and expenses, which
may be incurred by the Holder in successfully enforcing this Note and/or
collecting any amount due under this Note.
                    (g) Assignment. Etc. The Holder may assign or transfer this
Note to any transferee at its sole discretion. This Note shall be binding upon
the Company and its successors and shall inure to the benefit of the Holder and
its successors and permitted assigns.
                    (h) Governing Law; Jurisdiction.
                              (i) Governing Law. This note will be governed by
and construed in accordance with the laws of the state of California without
regard to any conflicts of laws or provisions thereof that would otherwise
require the application of the law of any other jurisdiction.
                              (ii) Jurisdiction. Any dispute or claim arising to
or in any way related to this Note or the rights and obligations of each of the
parties hereto shall be settled by binding arbitration in San Diego, California.
All arbitration shall be conducted in accordance with the rules and regulations
of the American Arbitration Association ('AAA'). AAA shall designate an
arbitrator from an approved list of arbitrators following both parties' review
and deletion of those arbitrators on the approved list having a conflict of
interest with either party. The Company agrees that a final non-appealable
judgment in any such suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on such judgment or in any other lawful manner.
                              (ii) No Jury Trial. The Company hereto knowingly
and voluntarily waives any and all rights it may have to a trial by jury with
respect to any litigation based on, or arising out of, under, or in connection
with, this note.
 
$220,000 Convertible Note
Medican Enterprises, Inc.
Tangiers Investment Group, LLC

5

 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.
 
 
 
MEDICAN ENTERPRISES INC.
 
 
 
By:
[ex10-9_001.jpg]
 
Name:
Kenneth Williams
 
Title:
CEO
 
Date:
12-03-14

This Note is acknowledged as:          Note of November 25, 2014
 
6
 

--------------------------------------------------------------------------------

 
EXHIBIT A
FORM OF CONVERSION NOTICE
(To be executed by the Holder in order to convert that certain $220,000
Convertible Promissory Note identified as the Note)
 
 
DATE:
 
 
 
 
FROM:
Tangiers Investment Group, LLC
 
 
Re:
$220,000 Convertible Promissory Note (this 'Note') originally issued by Medican
Enterprises, Inc., a Nevada corporation, to Tangiers Investment Group, LLC on
November 25, 2014.

The undersigned on behalf of Tangiers Investment Group, LLC, hereby elects to
convert $______________________ of the aggregate outstanding Principal Amount
(as defined in the Note) indicated below of this Note into shares of Common
Stock, $0.001 par value per share, of MEDICAN ENTERPRISES, INC. (the 'Company')
according to the conditions hereof, as of the date written below. If shares are
to be issued in the name of a person other than undersigned, the undersigned
will pay all transfer taxes payable with respect thereto and is delivering
herewith such certificates and opinions as reasonably requested by the Company
in accordance therewith. No fee will be charged to the holder for any
conversion, except for such transfer taxes, if any. The undersigned represents
as of the date hereof that, after giving effect to the conversion of this Note
pursuant to this Conversion Notice, the undersigned will not exceed the
'Restricted Ownership Percentage' contained in this Note.
 
 
 
Conversion information:
 
 
 
 
Date to Effect Conversion
 
 
 
 
 
 
 
 
Aggregate Principal Amount of Note Being Converted
 
 
 
 
 
 
 
 
Aggregate Interest on Amount Being Converted
 
 
 
 
 
 
 
 
Number of Shares of Common Stock to be Issued
 
 
 
 
 
 
 
 
Applicable Conversion Price
 
 
 
 
 
 
 
 
Signature
 
 
 
 
 
 
 
 
Name
 
$220,000 Convertible Note
Medican Enterprises, Inc.
Tangiers Investment Group, LLC

7

 

--------------------------------------------------------------------------------

 